


EXHIBIT 10.37

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

Execution Version

--------------------------------------------------------------------------------

 

TECHNOLOGY LICENSE AGREEMENT

 

--------------------------------------------------------------------------------

 

Between

 

A123 SYSTEMS, INC.

 

AS LICENSOR

 

and

 

IHI CORPORATION

 

AS LICENSEE

 

--------------------------------------------------------------------------------

 

Confidential

 

--------------------------------------------------------------------------------


 

TECHNOLOGY LICENSE AGREEMENT

 

This Technology License Agreement (the “Agreement”), dated November 3, 2011 (the
“Effective Date”), is entered into by A123 Systems, Inc., with offices at 200
West Street, Waltham, MA 02451 USA (the “Licensor”), a corporation organized and
existing under the laws of the State of Delaware in the United States of
America, and IHI Corporation, with offices at Toyosu IHI Building 1-1, Toyosu
3-chome, Koto-ku, Tokyo 135-8710 Japan (the “Licensee”), a corporation organized
and existing under the laws of Japan.

 

WHEREAS, Licensor is the authorized licensor of certain Licensed Technology (as
defined below);

 

WHEREAS, pursuant to this Agreement, Licensee desires to obtain, and Licensor
desires to grant, a license of the Licensed Technology to enable Licensee to
manufacture, market and sell Exclusive Products and Non-Exclusive Products (as
defined below), solely in Japan, with additional distribution rights (and
related obligations) granted to Licensee under a separate Value Added Reseller
Agreement;

 

WHEREAS, Licensor and Licensee are expanding their current cooperation in the
advanced lithium-ion battery market by undertaking various strategic
initiatives, including;

 

·                  the supply by Licensor to Licensee of lithium-ion Battery
Cells and related products under a Product Supply Agreement entered into on the
date hereof by the Parties (“Product Supply Agreement”);

 

·                  the provision by Licensor of technical support services under
a mutually agreed Professional Services Agreement (“Professional Services
Agreement”); and

 

·                  the grant by Licensor to Licensee to distribute its
independently developed and non-competitive solutions globally using Battery
Cells supplied by Licensor under a mutually agreed Value-Added Reseller
Agreement to be entered into by the Parties by December 31, 2011 pursuant to the
terms attached hereto as Appendix 3 and such other terms as may be mutually
agreed (“Value-Added Reseller Agreement”); and

 

WHEREAS, Licensee will make a strategic investment of $25 million dollars
($25,000,000) in common stock of Licensor, under a Stock Purchase Agreement
entered into on the date hereof by the Parties, no later than fifteen (15) days
after the Effective Date (“Stock Purchase Agreement”), subject to certain
conditions precedent described in the Stock Purchase Agreement.

 

The Product Supply Agreement, the Professional Services Agreement, the
Value-Added Reseller Agreement, and the Stock Purchase Agreement shall be
referred to collectively as the “Related Agreements.”

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
and covenants herein contained, the Parties hereto agree as follows:

 

Section 1.              Definitions.

 

1.1 “Affiliate” of a person or entity shall mean any entity Controlled by, under
common Control with or under the Control of such person or entity.

 

1.2 “Agreement” shall have the meaning set forth in the Preamble.

 

1.3  “Battery Cell” shall mean an independent electrochemical cell, comprising
at least an anode, an electrolyte, a cathode, the anode and cathode current
collectors, and a container.

 

1.4  “Battery Module” shall mean a combination of components of a Battery System
that includes at least the following components: a Battery Cell, battery
management electronics for Battery Cell balancing, voltage and temperature
measurement, and connectors.

 

1.5 “Battery System” shall mean a complete energy storage system, including the
Battery Cell, Battery Module, battery management system, cell balance circuit,
monitoring and sensing, thermal management system, safety management system and
physical integration and algorithms and source code related thereto.

 

1.6 “[***]” shall have the meaning set forth in Section 4.

 

1.7 “Change in Control” shall mean, with respect to a Party, (i) the acquisition
of that Party by another entity by means of any transaction or series of related
transactions, whether effected by that Party or its stockholders (including, any
stock acquisition, reorganization, merger, consolidation or the like but
excluding any sale of stock for capital raising purposes), other than a
transaction or series of transactions in which the holders of the voting
securities of that Party outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity) on account of their shares of stock of that Party as of immediately
prior to such transaction a majority of the total voting power represented by
the voting securities of the Party or such surviving entity outstanding
immediately after such transaction or series of transactions; or (ii) a sale,
lease or other conveyance of all or substantially all of the assets of that
Party (including the sale or exclusive licensing of all or substantially all of
the Intellectual Property assets of that Party).

 

1.8  “Confidential Information” means all information and materials, including
source code and software, that are not generally known to the public and in
which either Party, or its suppliers, clients or other persons (to the extent
such Party owes a duty of confidence to any such person) has rights, and which
(i) is

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

marked confidential, restricted or proprietary, or (ii) under all of the
circumstances, ought reasonably to be treated as confidential.  Confidential
Material of Licensor includes this Agreement and the Licensed Technology. 
Confidential Information does not include information that:  (i) is, as of the
time of its disclosure, or thereafter becomes, part of the public domain without
breach of this Agreement; (ii) was known to the receiving Party as of the time
of its disclosure; (iii) is independently developed by employees of the
receiving Party who have not used or had access to the Confidential Information
as evidenced by written documentation; or (iv) is subsequently learned from an
unaffiliated Third Party not subject to an obligation of confidentiality with
respect to the information disclosed.

 

1.9 “Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through the ownership of registered capital or voting securities, by
Agreement or otherwise, and includes (i) ownership directly or indirectly of
fifty percent (50%) or more of the shares or other equity interests in issue or
registered capital of such entity, (ii) ownership, directly or indirectly of
fifty percent (50%) or more of the voting power of such Person or (iii) the
power directly or indirectly to appoint a majority of the members of the board
of directors or similar governing body of such entity, and the terms
“Controlled” and “Controlling” shall have correlative meanings.

 

1.10  “Cure Period” shall have the meaning set forth in Section 18.2(d).

 

1.11 “Disclosing Party” shall have the meaning set forth in Section 16.1.

 

1.12 “Equity Investment” shall have the meaning set forth in Section 3.

 

1.13 “Event of Force Majeure” shall have the meaning set forth in Section 20.1.

 

1.14 “Executive Business Reviews” shall have the meaning set forth in
Section 11.4.

 

1.15 “Exclusive Products” shall mean Battery Systems (commonly referred to as
“Transportation Packs”), or Battery Modules that are utilized in Battery
Systems, each of which are used in transportation applications.  For clarity,
Exclusive Products shall not include (i) Battery Cells (or any of the other
components of a Battery System or of a Battery Module) as a standalone product
or (ii) any electric grid energy storage application.

 

1.16 “Field” shall mean all transportation applications, including automotive
(passenger and commercial), maritime and rail.

 

1.17 “Good Faith Negotiation Period” shall have the meaning set forth in
Section 5.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

1.18 “[***]” shall have the meaning set forth in Section 5

 

1.19 “[***] License” shall have the meaning set forth in Section 5

 

1.20 “Hindered Party” shall have the meaning set forth in Section 20.1.

 

1.21  “Indemnification Claim” shall have the meaning set forth in Section 14.8.

 

1.22 “Indemnified Party” shall have the meaning set forth in Section 14.8.

 

1.23 “Indemnifying Party” shall have the meaning set forth in Section 14.8.

 

1.24  “Initial Royalty” shall have the meaning set forth in Section 8.1(b).

 

1.25 “Initial Royalty Threshold” shall have the meaning set forth in
Section 8.1(b).

 

1.26 “Intellectual Property” shall mean (a) patents, patent applications, patent
disclosures and all related continuation, continuation-in-part, divisional,
reissue, reexamination, utility model, certificate of invention and design
patents, patent applications, registrations and applications for registrations;
(b) trademarks, service marks, trade dress, Internet domain names, logos, trade
names and corporate names and registrations and applications for registration
thereof; (c) copyrights and registrations and applications for registration
thereof; (d) mask works and registrations and applications for registration
thereof; (e) computer software, data and documentation; (f) inventions, trade
secrets and confidential business information, whether patentable or
non-patentable and whether or not reduced to practice, Know-How, manufacturing
and product processes and techniques, research and development information,
copyrightable works; and (g) copies and tangible embodiments thereof.

 

1.27  “Japan” shall mean the nation of Japan.

 

1.28  “Joint Improvements” shall mean shall mean technical data, engineering
information and Know-How which are improvements or modifications to the Licensed
Technology and are developed jointly (as determined under the patent laws of the
United States) by one or more employees, agents or contractors of both Parties
or their Affiliates during the Term.

 

1.29 “Know-How” means know-how, trade secrets and other confidential technical
information, including, technical data, formulae, specifications, processes,
methods, software source code, and materials , unless such information is
generally known and generally available for public use without breach of a
confidentiality obligation.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

1.30 “License” shall mean the licenses granted in Section 2.1 and Section 2.2.

 

1.31 “Licensed Component Multiple” shall mean a fraction, the denominator of
which is the total material cost in the applicable bill of materials (“BOM”) for
a Non-Exclusive Product and the numerator of which is the material cost in the
BOM for those materials in the Non-Exclusive Product that embody Licensed
Technology.

 

1.32 “Licensed Technology” shall mean certain of Licensor’s Patent Rights,
Know-How and Intellectual Property rights in the form of technical data and
engineering information, all as specifically described in Appendix 1.

 

1.33 “Licensee” shall have the meaning set forth in the Preamble.

 

1.34 “Licensee Improvements” shall mean technical data, engineering information
and Know-How that are improvements or modifications to the Licensed Technology
and are developed by one or more employees, agents, Affiliates or contractors of
Licensee during the Term, including, those based on or designed to address
requests or requirements received by Licensee from existing or potential
customers of Products in the Territory.  Licensee Improvements shall not include
Joint Improvements.

 

1.35 “Licensee IP Claim” shall have the meaning set forth in Section 14.5.

 

1.36  “Licensor” shall have the meaning set forth in the Preamble.

 

1.37 “Licensor Improvements” shall mean technical data, engineering information
and Know-How which are improvements or modifications to the Licensed Technology
and are developed by Licensor and/or employees, agents or contractors of
Licensor or its Affiliates during the Term whether or not jointly with any Third
Party other than Licensee.  Licensor Improvements shall not include Joint
Improvements.  For purposes of this definition, any routine maintenance updates
to software developed by Licensor i.e., an “update”, shall each be deemed a
Licensor Improvement.  Licensor Improvements shall not include New Developments.

 

1.38 “Licensor IP Claim” shall have the meaning set forth in Section 14.5.

 

1.39 “Loss” shall have the meaning set forth in Section 14.1.

 

1.40 “New Development” shall mean developments made by or on behalf of Licensor
that are not incremental improvements or modifications to the Products, e.g., a
new generation of control electronics that provides new functionality.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

1.41  “Net Sales” shall mean the gross amount invoiced by Licensee and/or its
Affiliates for Products, less (i) the cost of Battery Cells purchased from
Licensor for use with such Products, (ii) customary trade, quantity, or cash
discounts or rebates to the extent actually allowed and taken, and
(iii) transportation costs, shipment insurance costs, and shipment packaging
fees.  No deductions shall be made for commissions paid to entities or
individuals whether they be with independent sales agencies or regularly
employed by Licensee and on its payroll, or for cost of collections.

 

1.42 “Non-Exclusive Product” shall mean a product developed by Licensee that
uses Licensed Technology and Battery Cells supplied by Licensor and which is
(i) manufactured and sold pursuant to the rights granted to Licensee by Licensor
in the Value-Added Reseller Agreement and (ii) which is not competitive with any
of Licensor’s current or planned products.

 

1.43 “Party” shall mean Licensor or Licensee, individually, and “Parties” shall
mean Licensor and Licensee, collectively.

 

1.44 “Patent Rights” shall mean those patent applications and patents set forth
in Appendix 1 hereto, and any continuations, divisionals, reissues, and
reexaminations thereof.

 

1.45 “Products” shall mean, collectively, Exclusive Products and Non-Exclusive
Products.

 

1.46 “Professional Services Agreement” shall have the meaning set forth in
Section 5.

 

1.47 “Receiving Party” shall have the meaning set forth in Section 16.1.

 

1.48 “Refusing Manufacturer” shall have the meaning set forth in Section 2.7(b).

 

1.49 “Related Agreements” shall have the meaning set forth in the Preamble.

 

1.50 “Reporting Period” shall begin on the first day of each calendar [***] and
end on the last day of such [***].

 

1.51 “Revenue Targets” shall have the meaning set forth in Section 2.5.

 

1.52  “Right of First Offer” shall have the meaning set forth in Section 5.

 

1.53 “Royalties” shall have the meaning set forth in Section 8.1(b).

 

1.54 “Settlement of the Patent Litigation” shall mean settlement by Licensor of
all claims relating to the following lawsuit and related litigation: The Board
of the Regents of the University of Texas

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

System et al. v. A123 Systems, Inc. et al., Case No. 3:06-cv-01655-B (N.D. Tex.)
in a manner that does not adversely affect the Parties’ ability to perform their
obligations under the Product Supply Agreement.

 

1.55 “Technical Documentation” shall mean documentation embodying technical
information, know-how, trade secrets, data, plans, specifications, necessary for
Licensee to exploit the Licensed Technology to develop, use, make, and have made
Products.

 

1.56 “Term” shall have the meaning set forth in Section 18.1

 

1.57 “Territory” shall mean Japan.

 

1.58 “Third Party” shall mean any person or entity other than a Party to this
Agreement.

 

1.59  “USA” shall mean the United States of America.

 

1.60 “US dollars” or “US$” shall mean the lawful currency of the United States.

 

Section 2.              Grant of License.

 

2.1 Exclusive License. Provided Licensee fully complies with its obligations
under this Agreement (including its confidentiality obligations under
Section 16, the business performance milestones specified in Attachment 2, and
the Equity Investment under Section 3) and the Related Agreements (including
payment of all applicable fees and royalties therein), and subject to the terms
and conditions of this Agreement, Licensor grants to Licensee, and Licensee
hereby accepts from Licensor, an exclusive, non-sublicensable (except as
provided in Section 2.9), non-transferable, royalty-bearing license under the
Licensed Technology to develop, use, make, offer to sell, sell, lease and
otherwise provide to third parties the Exclusive Products (including, for
clarity, the sale of Battery Modules as standalone products or in combination
with Battery Systems), solely in the Field in the Territory during the Term.
Licensee may not have the Exclusive Products made by a Third Party without
Licensor’s prior written consent.

 

2.2 Non-Exclusive Grant.  Provided Licensee fully complies with its obligations
under this Agreement (including its non-competition obligations under Section 10
and its confidentiality obligations under Section 14) and the Related
Agreements, and subject to the terms and conditions of the Value Added Reseller
Agreement, Licensor grants to Licensee, and Licensee hereby accepts from
Licensor, a non-exclusive, non-sublicensable (except as provided in
Section 2.8), non-transferable, royalty-bearing license under the Licensed
Technology to develop, use, make, offer to sell, lease and otherwise provide to
third parties the Non-Exclusive Products inside and outside the Territory and
inside and outside the Field during the Term, it being acknowledged and agreed
that (i) the Parties shall review any development, manufacturing, marketing and
sales activities

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

conducted by Licensee with respect to the Non-Exclusive Products outside of the
Territory during the business reviews conducted pursuant to Section 11.4, and
(ii) the terms and conditions under which the foregoing license may be exercised
will be set forth in more detail and governed by the Value-Added Reseller
Agreement.  Licensee may not have the Non-Exclusive Products made by a Third
Party without Licensor’s prior written consent, unless otherwise expressly
agreed in the Value-Added Reseller Agreement.

 

2.3 Third-Party Manufacturers.  In addition to the rights granted to Licensee in
Sections 2.1 and 2.2, Licensee shall have the right to have Products made by its
Affiliates that are not competitors of Licensor.

 

2.4 Technical Documentation.  Within [***] of the Effective Date, Licensor shall
deliver to Licensee one (1) complete copy of the Technical Documentation in both
electronic and hardcopy form.  Licensor hereby grants Licensee the right to use,
copy and adapt the Technical Documentation for solely the purpose of developing,
using, and making Products in accordance with this Agreement.

 

2.5 Revenue Targets.  The revenue targets that Licensee must meet to retain the
exclusive rights set forth in Section 2.1 are set forth in Section A of Appendix
2, attached hereto (“Revenue Targets”).  If Licensee fails to achieve any such
Revenue Targets Licensor may convert the exclusive license in Section 2.1 to a
non-exclusive license upon written notice to Licensee, which conversion shall be
effective on the date specified for such conversion in the notice.  Conversion
of the exclusive license to a non-exclusive license shall be Licensor’s sole
remedy for Licensee’s failure to meet such Revenue Targets under this
Section 2.5.  The Parties shall review the foregoing performance milestones by
no later than [***] and shall discuss in good faith any requested adjustments
requested by either Party based on such review.  If the Parties do not agree on
any adjustments during such review, the then-current performance milestones
shall remain in effect.

 

2.6 Professional Services.  Licensee has the right to provide professional
services in the Territory to Licensee’s customers in relation to its Products
and Licensor shall provide Licensee with training to provide such services in
accordance with terms and conditions of the Professional Services Agreement.

 

2.7 Exceptions to Exclusivity.  The exclusive rights granted in Section 2.1
above are subject to the following exceptions.

 

(a)                   Licensor shall retain the right to market and sell [***].

 

(b)                   Licensor shall retain the right to sell [***], as long as
the following conditions are met: [***].  If [***], Licensor shall have the
right to sell [***].  Licensor shall inform Licensee promptly of [***].  At the
Executive Business Reviews, the Parties will discuss sales figures of [***].

 

(c)                   Licensor shall retain the right to sell [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

(d)                   Subject to Section 5, nothing in this Agreement shall
prohibit or limit Licensor’s right to make, use, sell, market or distribute any
products or services (i) outside of the Territory (whether within or outside the
Field) or (ii) within the Territory outside the Field.

 

2.8 Government Rights.  Licensee acknowledges that pursuant to 35 U.S.C
§§ 201-211, the United States federal government retains (i) a non-exclusive,
non-transferable, irrevocable, paid-up license to practice or have practiced for
or on behalf of the United States throughout the world any invention conceived
or first actually reduced to practice under any agreement funded in whole or in
part by the United States federal government as may be claimed in any existing
or future patents of Licensor, and (ii) additional rights as specified in such
statutes and the regulations promulgated thereunder, as amended, or any
successor statutes or regulations.  Schedule 2.7 of this Agreement contains a
true, complete, and accurate list of all inventions and patents in the Licensed
Technology, if any, under which the United States federal government retains any
rights pursuant to 35 U.S.C. §§ 201-211.

 

2.9 Sublicensing and Marking.  Licensee has the right to sublicense the Licensed
Technology to any partially owned subsidiary of Licensee to which Licensee
transfers its business or operations relating to the subject matter of this
Agreement and the Related Agreements; provided that (i) the partially owned
subsidiary is neither a competitor of Licensor nor a subsidiary or Affiliate of
a competitor of Licensor and (ii) the partially owned subsidiary agrees in
writing to be bound by the same obligations under this Agreement applicable to
Licensee and that Licensor shall have the right to terminate the sublicense if
the partially owned subsidiary is subsequently acquired by a competitor of
Licensor and (iii) Licensee maintains management control over the partially
owned subsidiary, which control shall include control over the day-to-day
operations of such subsidiary.  If Licensee does not maintain such management
control over a partially owned subsidiary as required by subparagraph (iii),
then any such sublicense shall be subject to Licensor’s prior review and written
consent.  Licensee shall be liable for any act or omission of such partially
owned subsidiary that would be a breach of this Agreement if such act or
omission were committed by Licensee.  Licensee shall not sublicense the Licensed
Technology to any other Third Party.  Licensee shall not obscure, remove or
alter any of the trademarks, trade names, logos, patent or copyright notices or
markings from the Licensed Technology.

 

2.10 Ownership.  Licensee agrees and acknowledges that, as between Licensee and
Licensor, Licensor is the sole and exclusive owner of all the Licensed
Technology.  Licensee shall not, and shall not abet or encourage any Third Party
to, challenge the scope, validity or enforceability of any of the Intellectual
Property rights in the Licensed Technology.  Nothing in this Agreement shall be
construed to confer any rights upon Licensee by implication, estoppel, or
otherwise as to any technology, patent or other Intellectual Property rights of
Licensor or any other entity other than the rights granted hereunder with
respect to the Licensed Technology.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

2.11 Infringement.  Licensee shall notify Licensor immediately of any
information it obtains concerning any Third Party’s infringement on any patent
right or other proprietary right of Licensor with respect to the Licensed
Technology and Licensor shall notify Licensee immediately of any information it
obtains concerning any Third Party’s infringement on any patent right or other
proprietary right of Licensor with respect to the Licensed Technology that
Licensor reasonably believes might affect Licensee’s rights under this
Agreement, the Product Supply Agreement, or the Value-Added Reseller Agreement.

 

Section 3.              Equity Investment by Licensee.  Licensee shall make an
investment in an amount equal to twenty five million dollars ($25,000,000) by
purchasing A123 common stock under the Stock Purchase Agreement (“Equity
Investment”) by no later than fifteen (15) days following the Effective Date,
subject to conditions precedent under the Stock Purchase Agreement.

 

Section 4.              Future License to [***].  If Licensor determines that
the Battery System market in Japan is meeting its revenue and growth
expectations, then Licensor may, in its sole discretion, elect to negotiate in
good faith a separate license of [***] to Licensee for the manufacture of [***]
in its facilities in the Territory, as well as marketing and selling such [***]
in the Territory.  For the avoidance of any doubt, [***] includes, but is not
limited to [***].

 

Section 5.              Right of First Offer.  Provided Licensee fully complies
with its obligations under this Agreement and the Related Agreements, and
subject to the terms and conditions of this Agreement, Licensor grants to
Licensee a Right of First Offer (as defined below) on any future license under
the Licensor’s Battery System technology (excluding, for clarity, any Battery
Cell technology) to manufacture and sell Battery Systems for [***] applications
(“[***]”) in the Territory (the “[***] License”).  Any such license would not
restrict or prohibit either Licensor or its customers from selling and importing
[***] into the Territory.  The term “Right of First Offer” means that before
offering the [***] License for the first time Licensor shall notify Licensee
and, if requested by Licensee after such notice, shall negotiate in good faith
with Licensee for [***] after such notice (the “Good Faith Negotiation Period”)
with respect to the [***] License.  If the Parties are not able to reach
agreement on the terms of a [***] License during the Good Faith Negotiation
Period, Licensor shall have the right to offer the [***] License to Third
Parties without any limitations.

 

Section 6.              Technical Support.  Subject to Licensee’s compliance
with the Related Agreements, Licensor or its Affiliates shall be responsible for
providing qualified technical personnel and services to assist and support
Licensee’s personnel in the use of the Licensed Technology pursuant to a
mutually agreed Professional Services Agreement.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------

 

Section 7.                                          Rights to Improvements.

 

7.1 Improvements.  Licensor and Licensee agree to the following provisions
regarding Joint Improvements, Licensor Improvements, and Licensee Improvements:

 

(a)                                 Joint Improvements shall be jointly owned by
the Parties. Either Party shall, promptly upon making any Joint Improvement,
inform the other Party of such Joint Improvement in reasonable detail in
writing.  Each Party hereby grants the other Party a non-exclusive, fully-paid,
royalty-free, perpetual, irrevocable, sublicensable license under such Party’s
rights in any Joint Improvement to utilize, employ, practice and/or otherwise
exploit all Joint Improvements without any duty of accounting to the other Party
or any duty or obligation to obtain the other Party’s consent to any
sublicensing or other exploitation of any Joint Improvement.  If any of the
Joint Improvements are patentable and the Parties agree to file a patent
application for such Joint Improvement, the Parties shall discuss in good faith
the prosecution of the patent and the payment of prosecution and maintenance
fees.

 

(b)                                 All Licensee Improvements shall constitute
Confidential Information of Licensee and shall be subject to the confidentiality
provisions set forth in Section 16 (provided that the foregoing does not limit
Licensor’s right to exercise its license right to Licensee Improvements set
forth in this Section 7.1(b)).  Licensee hereby grants Licensor and its
Affiliates a non-exclusive, fully-paid, royalty-free, perpetual (subject to
Section 14.7), irrevocable (subject to Section 14.7), sublicensable license to
utilize, employ, practice and/or otherwise exploit (including to make, have
made, use, sell, offer to sell, and import products and services) all Licensee
Improvements (i) outside of the Territory, in any field and (ii) within the
Territory, outside of the Field (except that Licensor may exploit such
improvements with Refusing Manufacturers in accordance with
Section 2.6(b) within the Field) during the Term and any in field after the
Term.

 

(c)                                  All Licensor Improvements shall constitute
Confidential Information of Licensor and shall be subject to the confidentiality
provisions set forth in Section 16.  If requested by Licensee, Licensor shall
grant Licensee and its wholly owned subsidiaries under the Licensor Improvements
a license that is non-exclusive but that is otherwise consistent with the terms
of the license granted in Section 2.1, without compensation for a period of
[***] from the Effective Date, and thereafter, subject to the Parties’ agreement
on compensation for such improvements pursuant to Section 7.3.

 

7.2 At each Executive Business Review, (i) Licensee shall inform Licensor of all
Licensee Improvements it has made during the period covered by such Executive
Business Review and (ii) Licensor shall inform Licensee of all Licensor
Improvements it has made during the period covered by such Executive Business
Review; provided, however, that if Licensee makes a Licensee Improvement that
could reasonably be expected to significantly enhance Licensor’s ability to
exploit the Licensed Technology, Licensee shall promptly inform Licensor
thereof, and if Licensor makes a Licensor Improvement that could reasonably be
expected to

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

significantly enhance Licensee’s ability to exploit the license granted
hereunder, Licensor shall promptly inform Licensee thereof.

 

7.3 The Parties shall negotiate in good faith compensation for (i) Licensor
Improvements if and when they are made available by Licensor (subject to the
last sentence of Section 7.1(c)) and (ii) any New Developments if and when made
available by Licensor during the Term, which compensation shall reflect the
following with respect to each Licensee Improvement and each New Development:

 

(a)                                 a one-time, non-refundable fee, which shall
not exceed Seven Million Five Hundred Thousand Dollars ($7,500,000); and/or

 

(b)                                 an increase in the Initial Royalty
Threshold.

 

Section 8.                                          Fees, Royalties and Payment
Terms.

 

8.1 Consideration for Grant of Rights.

 

(a)                                                     License Fee. In
consideration of the rights granted hereunder, Licensee shall pay to Licensor an
aggregate of Seven Million Five Hundred Thousand Dollars (US$7,500,000) in
non-refundable license fees (the “License Fee”) within ten (10) business days
after invoice is received by Licensee.

 

(b)                                                    Royalties. During the
Term, Licensee shall pay to Licensor running royalties as a percentage of Net
Sales for all sales by Licensee of Products that use or embody the Licensed
Technology (“Royalties”). Royalties shall be payable for each Reporting Period
and shall be due to Licensor within [***] after the end of each such Reporting
Period according to the following schedule:

 

(i) An initial royalty equal to [***] of Net Sales for Exclusive Products and an
initial royalty equal to [***] of Net Sales multiplied by the Licensed Component
Multiple for Non-Exclusive Products sold under the Value-Added Reseller
Agreement (“Initial Royalty”). The Initial Royalty shall apply until the amounts
paid by Licensee under the Initial Royalty equal [***](“Initial Royalty
Threshold”). Any royalties paid by Licensor to Licensee pursuant to this
Section 8.1(b) shall be deducted from the foregoing [***] amount;

 

(ii)  The royalty rate after amounts paid by Licensee under the Initial Royalty
equal [***] shall be [***] of Net Sales for Exclusive Products and [***] of Net
Sales multiplied by the Licensed Component Multiple for Non-Exclusive Products
sold under the Value-Added Reseller Agreement, to remain in effect during the
Term.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

(iii)  In cases where Licensee develops a Battery System for a customer located
in the Territory that will manufacture its transportation application outside
the Territory, Licensee will be entitled to earn a royalty from Licensor if
Licensor manufactures the Battery System to be included in such transportation
application for such customer at any of Licensor’s manufacturing facilities.
This royalty will consist of [***] of the system revenue value net of cell value
for sales and project management effort, plus a royalty provision for any
engineering effort not compensated by the customer during development. This
additional royalty for engineering effort will be mutually agreed in writing by
the Parties and may vary depending on, among other things, the commercial terms
of each customer program.

 

8.2 Payments.

 

(a)                                                    Method of Payment.  All
payments under this Agreement shall be made by wire transfer to a bank account,
anywhere in the world, as Licensor may identify to Licensee in writing from time
to time.

 

(b)                                                    Currency.  All payments
under this Agreement shall be made in United States Dollars.  Prior to
calculation of Royalties, any Net Sales arising in any other currency other than
United States Dollars shall be converted to U.S. Dollars at the exchange rate
that is the median rate between the applicable buying and selling rates
announced by OANDA Corporation on the last business day of the applicable
Reporting Period.

 

(c)                                                      Late Payments.  Any
payments by Licensee that are not paid on or before the date such payments are
due under this Agreement shall bear interest at a rate equal to the lesser of
(i) [***] per [***] and (ii) the highest rate permitted by applicable law.

 

Section 9.                                          Competitiveness of Licensed
Technology.  The Parties shall use commercially reasonable efforts to work
together to provide that the Licensed Technology remains competitive, in terms
of technology and price, with competing technologies.

 

Section 10.                                   Non-Competition.  Licensee will
not develop, sell or produce Products, Battery Cells (other than as licensed or
acquired from Licensor) or their components that compete with those developed,
produced or sold by Licensor or establish any new legal entity or business,
either directly or indirectly, to do the same during the Term of and for [***]
after termination or expiration of this Agreement (“Post-Term Period”), unless
Licensee has terminated this Agreement pursuant to Section 18.2(d), or 18.2(i),
or Licensor has terminated it pursuant to Section 14.4(iv), in which case the
Post-Term Period will be [***]; provided that if Licensee terminates this
Agreement pursuant to Section 18.2(i), upon such termination Licensee may
develop, alone or with third parties (subject to the confidentiality obligations
in Section 16), products that compete with the Products, Licensor’s Battery
Cells and their components but may not sell or produce such products during the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------


 

[***] Post-Term Period.  The foregoing shall not affect Licensee’s rights under
Sections 2.2 (b), (c), and (d) of the Product Supply Agreement.

 

Section 11.                                   Reports and Records.

 

11.1 Frequency of Reports.  Licensee shall deliver reports to Licensor within
[***] after the end of each Reporting Period, containing information concerning
Products and Net Sales in such Reporting Period, as further described in
Section 2.3.  If Licensor owes Licensee any royalties under Section 7 or 8 of
this Agreement, Licensor shall deliver reports to Licensee within [***] after
the end of each Reporting Period containing all information necessary to allow
the Parties to calculate the royalties owing to Licensee.

 

11.2 Content of Reports and Payments.  Each report delivered by Licensee to
Licensor shall contain at least the following information for the immediately
preceding Reporting Period:

 

(a)                                 the number of Products, categorized by type
of Product into which they are incorporated, sold, leased or distributed by
Licensee and its Affiliates during such Reporting Period;

 

(b)                                 the gross price charged by Licensee and its
Affiliates for each Product, categorized by type of Product;

 

(c)                                  calculation of Net Sales of Products for
the applicable Reporting Period, together with the exchange rates used for
conversion of any Net Sales obtained by Licensee in any currency other than
United States Dollars;

 

(d)                                 the Licensed Component Multiple for
Non-Exclusive Products; and

 

(e)                                  total Royalty payable on Net Sales of
Products, in U.S. Dollars.

 

If no amounts are due to Licensor for any Reporting Period, the report shall so
state.

 

11.3 Records.  Each Party shall maintain, and shall cause its Affiliates to
maintain, complete and accurate records relating to its rights and obligations
under this Agreement and any amounts payable to the other Party in relation to
this Agreement, which records shall contain sufficient information to permit
each Party to confirm the accuracy of any reports delivered to such Party and
compliance in other respects with this Agreement.  Each Party shall retain such
records for at least five (5) years following the end of the calendar year to
which they pertain, during which time the other Party shall have the right to
engage an independent certified public accountant, at the other Party’s expense,
to inspect such records during normal business hours to verify any reports and
payments made or compliance in other respects under this Agreement.  In the
event that any audit performed under this Section reveals underpayment in excess
of five percent (5%) over any consecutive six (6)-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

month period or longer, the Party making the underpayment shall bear the full
cost of such audit and shall remit any amounts due to the Party that
commissioned the audit within thirty (30) days after receiving notice thereof
from the Party that commissioned the audit.  The obligations under this
Section 11.3 shall apply to Licensor only during any period in which Licensor
pays royalties to Licensee under this Agreement.

 

11.4 Executive Business Review.  Executive management of the Parties will plan
to meet in person for periodic business reviews not less than [***] during the
Term, with at least [***] in Japan and [***] in the United States [***] (such
meetings, the “Executive Business Reviews”). The Executive Business Reviews will
assess the performance of both Parties and adapt business plans as may become
necessary from time to time as well as the matters contemplated in Sections
2.6(b) and 7.3. Additional management reviews will be scheduled as needed with
the expectation of [***] meetings at least in the [***] of the relationship. For
the avoidance of doubt, this performance assessment will include discussion of
[***].

 

Section 12.                                   Taxes and Bank Charges.

 

12.1 All taxes, duties, registration fees or other charges or fees arising in
connection with the implementation of this Agreement imposed by Japan law or a
competent Japanese government authority on Licensor shall be borne by Licensee. 
Licensee shall gross up all payments to Licensor to ensure Licensor receives the
full amount of the License Fees, Royalties and other payments due to it in
accordance with this Agreement, after withholding of applicable taxes and
deductions of other applicable charges and fees.  All taxes in connection with
the subject matter of this Agreement that are levied by authorities outside
Japan on Licensor shall be borne by Licensor.

 

12.2 All bank charges incurred in Japan shall be borne by Licensee and all bank
charges incurred outside Japan shall be borne by Licensor.

 

Section 13.                                   Warranties.

 

13.1 Mutual Warranties.  Each Party represents and warrants that it is duly
organized and validly existing under the laws of its domicile, and has the power
and authority to enter into and perform its obligations under this Agreement.

 

13.2 Licensor Warranties.  Licensor represents and warrants that:

 

(a)                                 the Licensed Technology conforms in all
material respects to the applicable documentation set forth in Appendix 1;

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

(b)                                 it has the full right, power, and authority,
including all necessary governmental authorizations, licenses, and other
approvals, to grant the rights and licenses described in this Agreement, free
and clear of any and all claims, rights, and obligations of Third Parties;

 

(c)                                  as of the Effective Date, and except
regarding the litigation referred to in the definition of “Settlement of the
Patent Litigation,” Licensor has not received any written notice from a Third
Party that the Licensed Technology or the Technical Documentation infringes or
misappropriates, any patent, trademark, copyright, trade secret or other
Intellectual Property or proprietary rights;

 

(d)                                 the Technical Documentation delivered to
Licensee contains all Licensor’s documentation,  specifications, and technical
information, in each case that is in written or electronic form and is in
Licensor’s possession as of the Effective Date, and that relates to the use of
the Licensed Technology to develop and manufacture Products.

 

(e)                                  neither the Licensed Technology nor the
Technical Documentation is subject to United States export laws and regulations,
including, the Export Administration Regulations of the U.S. Department of
Commerce Bureau of Industry and Security (15 C.F.R. Parts 730-774) and
International Traffic in Arms Regulations of the U.S. Department of State
Directorate of Defense Trade Controls (22 C.F.R. Parts 120-130) and Licensor’s
grant of the rights and licenses described in this Agreement will not violate
any laws of the USA.

 

13.3 Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 13, LICENSOR
MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND CONCERNING THE LICENSED
TECHNOLOGY, TRADEMARKS OR PROFESSIONAL SERVICES, EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, TITLE AND VALIDITY OF PATENT CLAIMS.  SPECIFICALLY, AND NOT TO
LIMIT THE FOREGOING, LICENSOR MAKES NO WARRANTY OR REPRESENTATION (I) REGARDING
THE VALIDITY OR SCOPE OF THE PATENT RIGHTS, OR (II) THAT THE EXPLOITATION OF THE
PATENT RIGHTS OR ANY PRODUCT WILL NOT INFRINGE ANY PATENTS OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF A THIRD PARTY.

 

Section 14.                                   Indemnification

 

14.1 Each Party shall indemnify, defend, and hold harmless the other Party and
its Affiliates and their respective employees, representatives and agents,
successors and assigns from and against any Third Party claim, suit, action,
demand, damages, liabilities, expenses (including reasonable fees and
disbursements of counsel and court costs), judgments, settlements and penalties
of every kind (collectively, “Losses”) arising out of, resulting from or related
to (i) the first Party’s gross negligence or intentional misconduct of itself or
of its employees, agents, representatives or subcontractors during the
performance of its obligations under this Agreement or (ii) in the case of
Licensee, its exercise of the rights granted by Licensor under this Agreement,
including product liability claims or demands that arise from Licensee’s
development, integration, assembly,

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

manufacture, production, verification, use, offer to sell or sale of Products,
in each case, only to the extent that such Losses do not arise from an IP Claim.

 

14.2 During the term of this Agreement and for three (3) years thereafter,
Licensor shall defend Licensee from any Third Party claim that the Know How
described in Appendix 1 (as such appendix is updated by the Parties during the
Term) or Licensor Improvements licensed to Licensee under Section 7.3
(collectively, the “Licensed Materials”)  infringe or misappropriate any
proprietary right of such Third Party (each, a “Licensor IP Claim”), and subject
to the other terms of this Section 14, and the limitations set forth in
Section 15, Licensor shall (i) pay any damages awarded by a court or agreed to
by Licensor in a settlement arising from such Licensor IP Claim and
(ii) reimburse Licensee for (A) Licensee’s cost of the destruction, disposition,
modification, or repair of Products in Licensee’s inventory at the time of a
settlement or injunctive relief ruling or other court order resulting from a
Licensor IP Claim (the “Order”) and (B) the value of the inventory destroyed or
disposed of, provided that (x) in the case of destruction or disposition of
Products, either the destruction or disposition is required to be undertaken to
comply with the terms of such Order or such Order prohibits the sale of such
Products, or (y) in the case of modification or repair of Products, the
modification or repair is required to be undertaken to comply with the terms of
such Order.

 

14.3 Notwithstanding the foregoing, Licensor shall have no responsibility for
Licensor IP Claims to the extent they result from (i) misuse of, or improvements
or modifications to, the Licensed Materials by Licensee, its customers or any
other Third Party, (ii) design specifications used by Licensee that were not
provided by Licensor, (iii) Licensee’s design or development activities or
(iv) the combination, operation or use of the Licensed Materials with any
products or technology not supplied by Licensor.  If a Licensor IP Claim is
subsequently found by a court of competent jurisdiction or other competent
authority to result solely or in part from any actions or items described in
clauses (i) through (iv) above, Licensee shall indemnify Licensor for Losses
arising from such claim, including reasonable expenses Licensor incurred in
handling the claim, but not to the extent such Losses are attributable to acts
by Licensor (which acts, for clarity, do not include the grant of rights
hereunder by Licensor).

 

14.4 If the use of the Licensed Materials as authorized under this Agreement, or
any part thereof, is enjoined or in Licensor’s opinion is likely to become the
subject of a valid claim of infringement, then Licensor may, at its sole
expense: (i) procure for Licensee the right to continue using the Licensed
Materials as authorized hereunder; (ii) replace the Licensed Materials with a
non-infringing version of equivalent function and performance; (iii) modify the
Licensed Materials to be non-infringing and to be of equivalent function and
performance; or (iv) if the remedies in clauses (i) through (iii) cannot be
obtained with respect to any infringing Licensed Materials after using
reasonable efforts, terminate this Agreement with respect to such Licensed
Materials , in which case Licensee will cease using such Licensed Materials
after the date of Licensor’s notice of such termination.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

14.5 During the term of this Agreement and for three (3) years thereafter,
Licensee shall defend Licensor from any Third Party claim that the Licensee
Improvements infringe or misappropriate any proprietary right of such Third
Party (each, a “Licensee IP Claim”), and subject to the other terms of this
Section 14, and the limitations set forth in Section 15, Licensee shall (i) pay
any damages awarded by a court or agreed to by Licensee in a settlement arising
from such Licensee IP Claim and (ii) reimburse Licensor for Licensor’s cost of
the destruction, disposition, modification, or repair of products in Licensor’s
inventory at the time of a settlement or injunctive relief ruling or other court
order resulting from a Licensee IP Claim, which destruction, disposition,
modification, or repair is required to be undertaken to comply with the terms of
such settlement or injunctive relief or other court order resulting.

 

14.6 Notwithstanding the foregoing, Licensee shall have no responsibility for
Licensee IP Claims to the extent they result from (i) misuse of, or improvements
or modifications to, the Licensee Improvements by Licensor, its customers or any
other Third Party, (ii) design specifications used by Licensor that were not
provided by Licensee, (iii) Licensor’s design or development activities or
(iv) the combination, operation or use of the Licensee Improvements with any
products or technology not supplied by Licensee.  If a Licensee IP Claim is
subsequently found by a court of competent jurisdiction or other competent
authority to result solely or in part from any actions or items described in
clauses (i) through (iv) above, Licensor shall indemnify Licensee for Losses
arising from such claim, including reasonable expenses Licensee incurred in
handling the claim, but not to the extent such Losses are attributable to acts
by Licensee (which acts, for clarity, do not include the grant of rights
hereunder by Licensee).

 

14.7 If the use of the Licensee Improvements as authorized under this Agreement,
or any part thereof, is enjoined or in Licensee’s opinion is likely to become
the subject of a valid claim of infringement, then Licensee may, at its sole
expense: (i) procure for Licensor the right to continue using the Licensee
Improvements as authorized hereunder; (ii) replace the Licensee Improvements
with a non-infringing version of equivalent function and performance;
(iii) modify the Licensee Improvements to be non-infringing and to be of
equivalent function and performance; or (iv) if the remedies in clauses
(i) through (iii) cannot be obtained with respect to any infringing Licensee
Improvements after using reasonable efforts, terminate this Agreement with
respect to such Licensee Improvements, in which case Licensor will cease using
such Licensee Improvements after the date of Licensee’s notice of such
termination.

 

14.8 If either Party is entitled to make a claim (an “Indemnification Claim”)
for indemnification under Section 14.1, 14.2 or 14.5 (the “Indemnified Party”),
it shall promptly notify the other Party (the “Indemnifying Party”) in writing
of the Indemnification Claim.  The Indemnifying Party shall defend the
Indemnified Party, at the Indemnified Party’s request, from and against any
Indemnification Claim.  Promptly after receipt of such request, the Indemnifying
Party shall assume the defense of such Indemnification Claim with counsel of its
choosing, but reasonably satisfactory to the Indemnified Party.  The
Indemnifying Party must

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

conduct the defense of the Indemnification Claim in a commercially reasonable
manner.  The Indemnified Party will cooperate with the Indemnifying Party and
provide the Indemnifying Party with all information in its possession or control
that is related to the claim or its defense.  The Indemnifying Party shall not
settle or compromise any such Indemnification Claim if the settlement or
compromise imposes any liability on or makes any admission of liability on
behalf of the Indemnified Party, or in any way restricts the Indemnified Party’s
right to conduct its business (excluding restrictions on use of the Licensed
Technology or Licensee Improvements, as applicable), unless the Indemnifying
Party obtains the prior written consent of the Indemnified Party (which consent
shall not be unreasonably withheld) and an unconditional release of all
indemnified claims by each plaintiff or claimant in favor of the Indemnified
Party.  In addition, the Indemnified Party may, at its own expense, retain its
own counsel to participate in the defense and settlement of any Indemnification
Claim tendered under this Section, provided that such counsel may act solely in
an advisory role.

 

Section 15.                                   Limitations of Liability.

 

15.1 Disclaimer of Liabilities. IN NO EVENT SHALL EITHER PARTY, ITS AFFILIATES
AND THEIR DIRECTORS, OFFICERS, EMPLOYEES REPRESENTATIVES AND AGENTS BE LIABLE
FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION WITH THIS
AGREEMENT, INCLUDING ECONOMIC DAMAGES OR INJURY TO PROPERTY AND LOST PROFITS,
REGARDLESS OF WHETHER LICENSEE OR ANY OTHER ENTITY OR PERSON SHALL BE ADVISED,
SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY OF THE
FOREGOING.

 

15.2 Limitation of Liability.  Each Party’s aggregate liability under any theory
(including contract, tort, indemnity, or otherwise) arising out of or in
connection with this Agreement shall not exceed [***] or amounts paid to
Licensor under the Product Supply Agreement in the [***] period preceding the
initial claim for which a Party recovers damages hereunder, whichever is higher;
provided, however that the limitations in Sections 15.1 and 15.2 shall not apply
to Licensee’s breach of Sections 2.1 or 2.2 (or other unauthorized use or
misappropriation of the Licensed Technology), Section 2.9, Section 3, Section 10
or either Party’s breach of Section 16.

 

Section 16.                                   Confidentiality.

 

16.1 Restrictions.  Each Party agrees that, with respect to any Confidential
Information that is disclosed by one Party (the “Disclosing Party”) to the other
Party (the “Receiving Party”), except as expressly specified in this Agreement,
the Receiving Party shall:

 

(a)                                 maintain in confidence such Confidential
Information, using the same degree of care as it uses to protect its own
confidential information of like nature, but not less than a reasonable degree
of care;

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

(b)                                 except as permitted in Section 16.3 below,
not disclose any such Confidential Information to any person outside that
Party’s business organization; and

 

(c)                                  use such Confidential Information only for
the purposes set forth in this Agreement and subject to the terms and conditions
of this Agreement.

 

16.2 Licensee Obligations.  Licensee shall limit the use of and access to the
Licensed Technology, and all other Confidential Information provided by Licensor
hereunder, to its employees and consultants whose use of or access to the
Confidential Information is necessary for Licensee’s exercise of its rights
under this Agreement and who are bound by an obligation to maintain the
confidentiality of such Confidential Information at least as stringent as that
set forth in this Agreement.  Licensee shall not remove any copyright,
proprietary rights or confidentiality notices included in or affixed to any
Confidential Information, and shall reproduce all such notices on any copies of
Confidential Information made by Licensee. Licensee shall destroy the
Confidential Information in the event of termination of this Agreement.

 

16.3 Exceptions.  The Receiving Party may disclose Confidential Information to
the minimum extent necessary, if such disclosure is:  (i) required to be made
pursuant to law or regulation, government authority, duly authorized subpoena or
court order, whereupon the Receiving Party will provide prompt notice to the
Disclosing Party and give such Party a reasonable opportunity to respond prior
to such disclosure and seek a protective order or other appropriate remedy, or
(ii) is approved by the express prior written consent of the Disclosing Party. 
If a protective order is not available, the Receiving Party shall only provide
that information which is absolutely necessary and obtain whatever level of
obligation the governmental agency is willing to assume for the protection of
such Confidential Information.  In addition, the subject matter of this
Agreement may be disclosed to persons within the Parties’ own management or
those of their Affiliates or within governments having jurisdiction or to the
Parties’ legal counsel to the extent, and only to the extent, that the
recipients of such information need it to perform properly their functions
pertaining to the subject matter of this Agreement.

 

Section 17.                                   Public Statements.

 

17.1 The Parties will jointly coordinate all press conferences, press releases,
or public statements about their co-operation regarding the strategic business
relationship contemplated by this Agreement and any press release or public
statement shall be subject to the consent of the other Party, which shall not be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
either Party may disclose the provisions of this Agreement on a confidential
basis, to its financial and legal professionals and bankers, or to any of its
Affiliates that is benefitting from the rights granted hereunder, or on a
non-confidential basis in the context of a public offering or public company
reporting obligations as required under applicable law.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

17.2 The Parties intend to jointly announce the expanded strategic relationship
promptly following their execution of the Agreement and may specify in the
announcement that Licensee has exclusive license rights under the Licensed
Technology in the Territory.

 

Section 18.                                   Term and Termination.

 

18.1 Term.  The Term of this agreement shall be ten (10) years from the
Effective Date unless extended by mutual written agreement of the parties or
unless terminated according to this Section 18 (“Term”).

 

18.2 Termination for Cause:  This Agreement and all rights and licenses granted
hereunder may be terminated by written notice:

 

(a)                                 By either Party if the other Party becomes
bankrupt, or is the subject of proceedings for liquidation or dissolution, or
ceases to carry on business;

 

(b)                                 By either Party if any governmental
authority having authority over either Party requires any provision of this
Agreement to be revised in such a way as to cause significant adverse
consequences to that Party, in the discretion of such Party;

 

(c)                                  By either Party if the consequences of an
Event of Force Majeure (as defined below) excuse performance hereunder for a
period in excess of [***];

 

(d)                                 By the non-breaching Party in the following
circumstances: a Party is in material breach of the terms or conditions of this
Agreement and such breach is not cured by such breaching Party within [***]
after receipt of written notice of such breach from a non-breaching Party (the
“Cure Period”), then the non-breaching Party shall have the right to serve
written notice to the breaching Party to terminate this Agreement; provided,
however, that if the Party that received the aforesaid written notice of breach
does not agree that it is in material breach of the terms or provisions of this
Agreement as alleged in such notice, such Party shall have the right to submit
such disagreement to arbitration pursuant to Section 22.  In such event, the
award rendered by the arbitration tribunal shall govern the issue of the
termination of this Agreement under this Section 18.2(d).  In addition to the
right of the non-breaching Party, at its option, to terminate this Agreement,
the non-breaching Party shall have the right to seek monetary damages as
compensation for such breach.  The monetary damages shall be measured from the
date of the first breach, and not the date of receipt of the notice thereof. 
The monetary damages shall be the amount provided by law to fully compensate the
non-breaching Party;

 

(e)                                  By Licensor if there is unauthorized use of
Licensor’s Intellectual Property rights in the Territory or outside of the
Territory that is attributable to Licensee’s actions and that is not
attributable to Licensor’s actions;

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------

 

(f)                                   By Licensor if the Equity Investment does
not close according to the schedule in the Stock Purchase Agreement;

 

(g)                                  By Licensor, if Licensee fails to achieve
the “Minimum Sales” volume set forth in Section B of Appendix 2 for [***] ([***]
shall begin on the Effective Date);

 

(h)                                 By Licensee, if the Settlement of the Patent
Litigation has not been completed by [***];

 

(i)                                     By Licensee, if Licensee terminates the
Product Supply Agreement in accordance with its terms; or

 

(j)                                    By Licensee if Licensor undergoes a
Change in Control and assigns this Agreement in violation of Section 23.2.

 

18.3 Sections 1, 2.10, 7.1, 10, 11, 12, 13.3, 14, 15, 16, 17, 18, 19, 20, 22,
23, 24, 25, and any payment obligations that have accrued under Section 8 but
have not been paid to Licensor as of the date of expiration or termination,
shall survive the expiration or termination of this Agreement according to their
terms.

 

18.4 Upon the termination of this Agreement pursuant to this Section 18, (a) all
amounts then due and unpaid by either Party hereunder, as well as all other
amounts accrued but not yet payable by Licensee at that time, shall become
immediately due and payable to the other Party, and (b) except for early
termination of this Agreement by Licensee under Section 18.2(d), Licensee shall
return all the Licensed Technology and Licensor Improvements to Licensor, and
Licensee shall not have the right to use any Licensed Technology or Licensor
Improvements or to disclose Licensed Technology or Licensor Improvements in any
form to any Third Party and Licensee shall stop selling Products not in
inventory.

 

18.5 If Licensee terminates this Agreement pursuant to Section 18.2(d), Licensee
may continue to use the Licensed Technology for programs in production at the
time of termination for a period of [***] following such termination, subject to
payment of all applicable fees and royalties.

 

18.6 If Licensor terminates this Agreement pursuant to Section 18.2(g), Licensee
shall have the right to continue to supply Product to customers for a period of
[***] under purchase orders that are outstanding as of the date of termination. 
The Parties will also negotiate in good faith the manner in which to address any
related service requirements for Licensee’s customers during such time period.

 

Section 19.                                   Notices. Any notice or other
communication required to be given by any Party under this Agreement shall be in
writing in the English language and shall be given by (i) personal delivery,

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

(ii) internationally recognized courier service, (iii) facsimile, or (iv)
registered airmail, postage prepaid, to the address of the other Party set forth
below or to such other address as may from time to time be designated by the
other Party through notification to such Party.  The dates on which notices
shall be deemed to have been duly given shall be determined as follows:

 

(a)                                 Notices given by personal delivery shall be
deemed duly given on the date of signature of receipt by the person taking
personal delivery;

 

(b)                                 Notices given in letter form shall be deemed
duly given on the 10th day after the date mailed (as indicated by the postmark)
by registered airmail, postage prepaid, or the 7th day after delivery to an
internationally recognized courier service; and

 

(c)                                  Notices given by facsimile shall be deemed
duly given on the date of confirmation of transmission to the sending Party from
the receiving Parties.

 

to Licensor:

 

A123 Systems, Inc.

200 West Street

Waltham, Massachusetts 02451

Attention: Mr. Eric Pyenson, General Counsel

 

Tel: (617) 778-5745

Fax (617) 924-8910

 

If to Licensee:

 

IHI Corporation,

Toyosu IHI Building 1-1,

Toyosu 3-chome, Koto-ku,

Tokyo 135-8710 Japan

Attention:  Mr. Koji Tanaka

 

Tel:                           81-3-6204-7027

Fax:                       81-3-6204-8607

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

23

--------------------------------------------------------------------------------


 

Section 20.                                   Force Majeure.

 

20.1 When the obligations of a Party under this Agreement cannot be performed in
full or in part according to the agreed terms as a direct result of an event
that is unforeseeable and of which the occurrence and consequences cannot be
prevented or avoided (an “Event of Force Majeure”), the Party that encounters
such Event of Force Majeure (the “Hindered Party”) shall not be deemed to be in
breach of this Agreement if all of the following conditions are met:

 

(a)                                 The Event of Force Majeure was the direct
cause of the stoppage, impediment or delay encountered by the Hindered Party in
performing its obligations under this Agreement;

 

(b)                                 The Hindered Party used its commercially
reasonable best efforts to perform its obligations under this Agreement and to
reduce the losses to the other Party arising from the Event of Force Majeure;
and

 

(c)                                  At the time of the occurrence of the Event
of Force Majeure, the Hindered Party immediately informed the other Party,
providing written information and supporting documentation of such event within
fifteen (15) days of its occurrence, including a statement of the reasons for
the delay in implementing or partially implementing this Agreement.

 

20.2 Subject to Section 20.3, if an Event of Force Majeure shall occur, the time
for performance of the Hindered Party’s obligations shall be extended for a
period corresponding to the period of the delay caused by the Event of Force
Majeure.

 

20.3 If an Event of Force Majeure shall occur and its consequences continue for
more than [***], the Parties shall decide whether to amend this Agreement in
light of the impact of the event upon the implementation hereof.

 

20.4 An Event of Force Majeure shall not suspend any obligation of either
Licensor or Licensee to make any payments due under this Agreement.

 

Section 21.                                   Registration and Approvals.

 

21.1 Licensee shall, at its own expense, obtain any approvals and registrations,
fulfill all other requirements and carry out all procedures related to this
Agreement that are or may become required under any law or regulation now or
hereafter existing in Japan or any jurisdiction in which Licensee makes or sells
the Non-Exclusive Products, to enable the Parties to exercise, enforce and enjoy
all of the rights and obligations contained in this Agreement, including any
approvals and registrations required from Japanese or other such jurisdiction’s
examination and approval authority and/or the relevant Japanese or other such
jurisdiction’s economic and trade

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

24

--------------------------------------------------------------------------------


 

authority, and the necessary procedures relating to the payment and remittance
of all amounts payable hereunder to Licensor. Licensor shall render reasonable
assistance to Licensee in the required registration and approval procedures.

 

21.2 Licensor shall, at its own expense, obtain any approvals or authorizations
that are or may become required by United States laws and regulations and
competent authorities to enable the Parties to exercise, enforce and enjoy all
of the rights and obligations contained in this Agreement, including any export
licenses required to deliver or otherwise disclose Licensed Technology to
Licensee.  Licensee shall render reasonable assistance to Licensor in the
required approval or authorization procedures.

 

21.3 Neither Party shall be entitled to exercise any rights or be bound to
perform any obligations contained in this Agreement until receipt, upon request
of a Party, from the non-requesting Party of evidence satisfactory to it of the
granting of all approvals and/or registrations and the fulfillment of all other
requirements referred to in Sections 21.1 and 22.2.

 

Section 22.                                   Governing Law and Settlement of
Disputes.

 

22.1 This Agreement and all disputes arising out of or related to this
Agreement, or the performance, enforcement, breach or termination hereof, and
any remedies relating thereto, shall be construed, governed, interpreted and
applied in accordance with the laws of the State of New York, excluding (i)
conflict of laws principles that would apply the law of any other jurisdiction,
except that questions affecting the construction and effect of any patent shall
be determined by the law of the country in which the patent shall have been
granted; (ii) the United Nations Convention on Contracts for the International
Sale of Goods; (iii) the 1974 Convention on the Limitation Period in the
International Sale of Goods; and (iv) the Protocol amending the 1974 Convention,
done at Vienna April 11, 1980.

 

22.2 Initially, any dispute or claim arising out of or relating to this
Agreement or the interpretation, breach, termination or validity hereof shall be
resolved through good faith efforts in friendly consultation among the Parties. 
Such consultation shall begin immediately after one Party has delivered to the
other Party a written request for such consultation.

 

22.3 If, within thirty (30) days following the date on which any such request is
delivered, the dispute or claim cannot be resolved after consultation among the
Parties, the same may be submitted to arbitration by any one of the Parties.

 

22.4 The arbitration shall be conducted in San Francisco in accordance with the
International Chamber of Commerce Rules of Arbitration (“ICC Rules”) for the
time being in force which rules are deemed to be incorporated by reference to
this clause.  However, if such Rules are in conflict with the provisions of this

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

25

--------------------------------------------------------------------------------


 

Section 22, including the provisions concerning the appointment of arbitrators,
the provisions of this Section 22 shall prevail.

 

22.5 The arbitration tribunal shall consist of three (3) arbitrators.  Licensor
shall select one (1) arbitrator, and Licensee shall also select one (1)
arbitrator, all in accordance with the ICC Rules.  Within twenty (20) days after
the appointment of the second such arbitrator, the two (2) appointed arbitrators
shall select a third arbitrator to serve as chairman of the tribunal; provided,
however, that in no event shall the presiding arbitrator be of the same
nationality as Licensor or Licensee.  If any arbitrator has not been appointed
within the time limits specified herein the International Chamber of Commerce
shall make the appointment within ten (10) days of request therefrom by either
Licensor or Licensee.

 

22.6 The language in which the arbitration shall be conducted will be English,
and all writings, documents and evidentiary materials submitted by the Parties
shall be submitted in English.  The award of the arbitration tribunal shall be
issued in writing in English

 

22.7 The award of the arbitration body shall be issued no later than sixty (60)
days after the conclusion of the arbitration hearing or the final submission of
evidence.

 

22.8 Notwithstanding anything contained in Section 22 to the contrary, each
Party shall have the right to institute judicial proceedings in any court of
competent jurisdiction against the other Party in order to enforce the
instituting Party’s Intellectual Property rights and other rights hereunder
through specific performance, injunctions or similar equitable relief, or orders
to preserve assets and evidence or other emergency relief.

 

22.9 During the period of any dispute and/or arbitration of such dispute, each
Party may exercise all of its rights and shall perform all of its obligations
hereunder in accordance with the terms of this Agreement, except for the
sections which are the subject of the dispute.

 

22.10 The arbitrators may grant pre-award interest as part of any award. 
Amounts due under any arbitration award shall be paid as provided in the award,
and interest on any unpaid amount shall accrue penalty interest calculated at a
daily rate equal to the then-current interest rate published in the Wall Street
Journal from the date on which such amount is due until the date on which such
amount has been received by the payee.

 

22.11 Each Party irrevocably consents to the service of process, notices or
other paper in connection with or in any way arising from the arbitration or the
enforcement of any arbitral award, by use of any of the methods and to the
addresses set forth for the giving of notices in Section 19.  Nothing contained
herein

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

26

--------------------------------------------------------------------------------


 

shall affect the right of any Party to serve such processes, notices or other
papers in any other manner permitted by applicable law.

 

22.12 The award rendered in any arbitration commenced hereunder shall be final
and binding upon the Parties and judgment thereon may be enforced in any court
of competent jurisdiction.  The award may be used as a basis for a writ of
execution, judgment or other decree for execution and may be enforced in Japan
or elsewhere in any court or other governing body having jurisdiction.  The
losing Party shall pay all legal fees and costs incurred by the other Party in
the arbitration.

 

Section 23.                                   Assignability.

 

23.1 This Agreement may not be assigned, subcontracted or transferred by either
Party without the other Party’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed; provided however, that Licensor
may assign this Agreement without consent in connection with a Change in
Control, provided that (i) the assignee agrees in writing to be bound by the
same obligations under this contract applicable to Licensor, and (ii) Licensor
or the assignee provides written notice of the assignment to Licensee.

 

23.2 Notwithstanding Section 23.1, Licensee’s consent to assignment shall be
required if Licensor assigns this Agreement in connection with a Change in
Control pursuant to which the divisions within Licensor that are responsible for
the Licensed Technology and for the products sold by Licensor to Licensee under
the Product Supply Agreement would not be under the assignee’s common ownership
and control immediately after such Change in Control.

 

Section 24.                                   Severability.  If any provision of
this Agreement cannot be implemented by reason of its being deemed to be
illegal, in contravention of public policy or for any other similar reason, such
provision shall be removed from the Agreement so that all other provisions of
the Agreement will be in accordance with law, effective and enforceable. The
Parties shall agree on a new provision to replace the removed provision that, to
the extent allowed by law, to the greatest extent provides for the same economic
and commercial intent as the original provision.

 

Section 25.                                   Miscellaneous Provisions.

 

25.1 The singular shall include the plural and vice versa where required. 
Titles of Sections are for convenience only, and neither limit nor amplify the
provisions of this Agreement.  The word “including” and its variants shall mean
“including without limitation” when used in this Agreement.

 

25.2 Failure of a Party to enforce one or more of the provisions of this
Agreement, or to exercise any option or other rights hereunder, or to require at
any time performance of any of the obligations

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

hereof shall not be construed to be a waiver of such provisions by such Party or
to, in any way, affect the validity of this Agreement or such Party’s right to
enforce each and every provision of this Agreement, or to preclude such Party
from taking any other action at any time which it would legally be entitled to
take.

 

25.3 The Appendices and Schedules to this Agreement are an integral part of this
Agreement and have the same force as this Agreement.  This Agreement and its
Appendices and Schedules constitute the entire agreement among the Parties with
respect to the subject matter of this Agreement and supersede all previous oral
and written proposals, negotiations, term sheets, letters of intent, memoranda
of understanding and other agreements and documents among the Parties regarding
the subject matter hereof.  If there is a conflict between this Agreement and
its Appendices and Schedules, the terms and provisions of this Agreement
(excluding the Appendices and Schedules) shall govern.

 

25.4 Amendments to this Agreement and its Appendices and Schedules must be made
by a written agreement signed by each Party in English text.

 

25.5 This Agreement may be executed in one or more counterparts, each of which
shall be an original, but all of which when taken together shall constitute one
and the same instrument.

 

25.6 At the time of signature of this Agreement, each Party will provide the
other with documentation establishing the power of the signatories hereto to
represent and bind the Parties.

 

25.7 Licensee shall use the “A123®” registered trademark in connection with all
advertising, promotion and sale of Products, including in related written
materials and other materials.  All uses of the “A123®” mark by Licensee shall
be subject to Licensor’s prior review and written approval.

 

25.8 Licensee shall not use, export or re-export or allow the use, export or
re-export of the Licensed Technology or any components thereof except in
compliance with all applicable, relevant laws and regulations.

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Technology License Agreement.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------

 

 

A123 SYSTEMS, INC.

 

 

 

 

 

By:

/s/ J M Forcier

 

 

Name:

Jason M. Forcier

 

 

Title:

VP, Automotive

 

 

 

 

 

IHI CORPORATION

 

 

 

 

 

By:

/s/ Taizo Suga

 

 

Name:

Taizo Suga

 

 

Title:

Associate Director

 

 

 

General Manager

 

 

 

Corporate Business Development Director

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

29

--------------------------------------------------------------------------------


 

APPENDIX 1

 

Licensed Technology

 

“Licensed Technology” shall mean Battery System level technology and Know-How
described in the following schedule.   For the avoidance of any doubt, Licensed
Technology shall not mean [***].

 

A123 Systems Technology

 

Deliverable Type

[***]

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

“Patent Rights” shall mean the following patents and patent applications:

 

A123
Case
Number

 

Country

 

Status

 

App. No.

 

Filing Date

 

AppTitle

 

Inventor

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Appendix 2

 

Business Performance Milestones

 

All figures shown in Millions of JPY

 

Section A: Revenue Targets

 

Year:

 

2012

 

2013

 

2014

 

2015

 

2016

 

2017

 

2018

 

2019

 

2020

Revenue:

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Section B: Minimum Sales

 

Year:

 

2012

 

2013

 

2014

 

2015

 

2016

 

2017

 

2018

 

2019

 

2020

Revenue:

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

For the purposes of computing the actually achieved sales at the end of any
calendar year, the Parties desire to use data which is readily available to both
Parties. Revenue will be calculated by dividing the total royalties paid by
Licensee by the corresponding royalty rate and adding to that result the total
amount of Battery Cell purchases by Licensee.

 

Revenue = (total royalties paid by Licensee / corresponding royalty rate) +
Licensee cell purchases from Licensor.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Appendix 3

 

VAR Agreement Term Sheet

 

Licensor and Licensee will enter into a mutually agreed Value-Added Reseller
Agreement (“VAR Agreement”) under which Licensor will grant to Licensee a
non-exclusive, worldwide right to independently develop and sell energy storage
products (“Products”) using battery cells exclusively supplied by Licensor , so
long as such Products are not competitive with Licensor’s current and future
planned products.

 

Both Parties require clarity on how the non-competition terms will be applied to
future applications. The following principles will be further elaborated in the
VAR Agreement:

 

·                  The VAR Agreement will contain an appendix listing the types
of solutions that the parties have agreed are non-competitive.

 

·                  That appendix will initially include Licensee’s existing
designs for:

 

·                  [***]

 

·                  When Licensor agrees that a certain type of application or
system concept is non-competitive, Licensee will have the right to sell that
Product to its customers without further consultation with Licensor. Any
determination about the competition of an Licensee solution will be valid for
the duration of the VAR Agreement. The appendix listing all approved Products
will be amended by mutual agreement from time to time as appropriate.

 

·                  During the periodic Executive Business Reviews specified in
the Technology License Agreement, the Parties will review new VAR solutions
which Licensee is contemplating for development.

 

·                  Licensor will not limit Licensee developments on the basis of
market potential or other commercial factors. Licensee will be solely
responsible for evaluating the business case for products that it may choose to
develop under the VAR Agreement.

 

·                  To assert that a solution intended for development and sale
by Licensee is competitive with a planned Licensor product, Licensor shall be
required to produce existing business plans, product designs or other
documentation to demonstrate that Licensor already has, at the time of
disclosure by Licensee of the new solution, a plan for the application that is
similar in all material respects to the application that Licensee intends to
develop.

 

·                  In cases where Licensor has an existing product but no
intention to sell it in some parts of the world, Licensee may receive the right
to independently develop its own solution for the same application but may only
distribute it in geographic regions then unaddressed by Licensor.

 

·                  If Licensee requires a faster response on a potential new
solution, they may call a special meeting with Licensor to review the concept
and discuss the degree to which it may be competitive with Licensor.

 

·                  When Licensee proposes a new solution for competitive review,
Licensor shall provide a determination of competitive threat within 30 days.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

·                  If Licensee disputes the determination provided by Licensor,
the disagreement shall be negotiated by the most senior member of both parties
who normally attend the periodic Executive Business reviews. In case these two
individuals cannot agree on a competitive determination, the final decision
shall be made by Licensor. Licensor shall explain in writing the basis for such
determination

 

·                  Any information about new solutions or planned applications
disclosed by either Party to the other will belong to the disclosing Party, will
be subject to confidentiality undertakings, and may not be disclosed or used by
the other Party.

 

·                  If Licensee expends development effort on a new solution
before receiving a determination that it is not competitive with Licensor,
Licensor will have no obligation to compensate Licensee in case it is later
found to be competitive.

 

·                  Licensee right to re-sell individual cells: In cases where
Licensee has developed a customer relationship in Japan and that customer wants
to purchase individual battery cells, Licensee will have the right to re-sell
Licensor battery cells to that customer in Japan provided that:

 

·                  Licensee maintains all facets of the commercial relationship
with the customer, including sole responsibility for product support, warranty
coverage and contractual liability with the customer. Licensee will not be free
to partially serve a customer’s cell needs. If Licensee elects to serve a
customer in this way, it must manage the customer for all needs of individual
cells.

 

·                  Licensee will be entitled to a commission on cell sales for
assuming the obligations above at a rate of x% of the price paid to Licensor for
the cells distributed under this non-exclusive reseller right.

 

·                  The VAR agreement shall have a [***] term.

 

·                  Termination provisions:

 

·                  No termination for convenience.

 

·                  Termination allowed by either party if a material breach by
the other party is not cured within 30 days.

 

·                  Licensee may terminate if the Product Supply Agreement is
terminated for a material, uncured breach by Licensor.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------
